Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
Regarding claim 19, “wherein the MCS value is selected from the subset of MCS values” is repeated/recited twice.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 6,975,599).
Regarding claim 1, Johnson describes a method for rate adaptation using a two-loop operation distinguishing between a retry packet and a new packet (fig. 4), comprising: 
determining whether to transmit the retry packet or the new packet (fig. 4 step 401 & col. 7 lines 35-43, determining if packet has been successfully received at a higher rate for another new packet transmission in step 400, or have not been resived for a retransmission in step 402); 
reducing a maximum rate for a rate search in response to determining to transmit the retry packet; and transmitting the retry packet based on the reduced maximum rate (fig. 4 #404 or 406 & col. 7 lines 59-62, if transmission has failed, retransmitting the packet at a lower data rate).
Regarding claim 3, wherein the maximum rate is reduced such that one or more of an amount of time to transmit the retry packet is reduced or reliability in transmitting the retry packet is increased (fig. 4 #404 or 406 & col. 7 lines 59-62, if transmission has failed, retransmitting the packet at a lower (reduced) data rate, so as to proovide a robust (reliable) transmission, col. 2 lines 24-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Qian (US 2007/0189225).
Regarding claim 2, Johnson describes:
selecting the maximum rate for the rate search associated with the new packet; and transmitting the new packet based on the selected maximum rate (fig. 4 & col. 7 lines 35-38, selecting/retaining the higher of 2 packet rates (maximum rate) for transmitting new packets).
Johnson fails to further explicitly describe:
determining a packet error rate (PER) accumulated over a predetermined number of transmitted packets in response to determining to transmit the new packet; 
and selecting the maximum rate for the rate search based on the PER.
Qian also describes rate shifting for transmission (title), further describing:
determining a packet error rate (PER) accumulated over a predetermined number of transmitted packets in response to determining to transmit the new packet; 
and selecting/retaining the new rate for the rate search based on the PER (para. 27, new rate is selected/retained with if has acceptable PER, where PER by definition is accumulated over a predetermined number of transmitted packets).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that maximum rate used is selected/retained as the rate for new packet transmission in Johnson be determined by the PER as in Qian.
The motivation for combining the teachings is that this yields a innovative rate shifting algorithm that differentiate between causes of packet errors and can rate shift accordingly (Qian para. 3).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Han (US 2013/0343255).
Regarding claim 4, Johnson fails to further explicitly describe:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to reduce the maximum rate for the rate search based on the retry packet.
Han also describes adjusting communication data rates (fig. 2), further describing:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to reduce the maximum rate for the rate search based on the retry packet (fig. 2, if success rate is low due to high failures in step 204, then MCS is adjusted (selected) to slow down (reduce) data rate in step 206).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that reducing the maximum rate in fore retry packets in Johnson to be done by selection of MCS value as in Han.
The motivation for combining the teachings is that this ensures that the transmission success rate meets or exceeds a target success rate (Han, para. 41).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Ma (US 2017/0303159)
Regarding claim 5, Johnson fails to further explicitly describe:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to increase a link-margin reliability or to reduce a congestion level of a medium caused by packet collision.
Ma also describes wireless congestion retries (abstract), further describing:
selecting a modulation/coding scheme (MCS) value, from a plurality of MCS values, to increase a link-margin reliability or to reduce a congestion level of a medium caused by packet collision (abstract, transmission parameter of MCS is adapted (selected) to mitigate the detected congestion levels).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the rate search of Johnson to select MCS to reduce maximum rate as in Ma.
	The motivation for combining the teachings is that this reduces transmission quality degradation & transmission errors as a result of network congestion (Ma para. 3).
Regarding claim 6, Johnson fails to further explicitly describe:
wherein the maximum rate is selected further based on a current congestion level of a medium.
Ma also describes wireless congestion retries (abstract), further describing:
wherein the maximum rate is selected further based on a current congestion level of a medium (abstract, transmitting traffic is adapted according to congestion levels, where the sender may form the allow maximum sending rate).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the maximum rate determined in Johnson to be based on current congestion level of the medium as in Ma.
	The motivation for combining the teachings is that this reduces transmission quality degradation & transmission errors as a result of network congestion (Ma para. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson  and Ma as applied to claim 6 above, and further in view of Hurson (US 2019/0342199).
Regarding claim 7, Johnson and Ma combined fail to further explicitly describe:
determining the current congestion level of the medium; and comparing the current congestion level against historical congestion levels, wherein the maximum rate is selected based on the comparison.
Hurson also describes network congestion management (title), further describing:
determining the current congestion level of the medium; and comparing the current congestion level against historical congestion levels, wherein the maximum rate is selected based on the comparison (para. 42, congestion notification (CNP) indicates [current] congestion [level] is gone as compared to previous (historical) indicated congestion [level], for endpoint to recover (set/select) transmit bit rate to maximum permitted rate).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the congestion scheme in Johnson and Ma combined to determine current congestion level & compare with historical congestion levels to select the maximum rate as in Hurson.
The motivation for combining the teachings is that this implementation leads to fast resolution to congestion management in a network (Hurson para. 1-2).

Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2014/0211643).
Regarding claim 17, Yu describes a method for rate adaptation based on an increase in packet error rate (PER) to improve packet transmission latency and reliability (abstract & fig. 2, upon determining PER greater than certain threshold, selecting a MCS for transmission. This improves the transmission rate (rate adaptation), para. 34), comprising: 
determining that the PER has increased; selecting a modulation/coding scheme (MCS) value based on the increased PER; and transmitting a packet based on the selected MCS value (abstract & fig. 2, upon determining PER greater than certain threshold, selecting a MCS for transmission. This improves the transmission rate (rate adaptation), para. 34).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 17 above, and further in view of Lee (US 2010/0014500).
Regarding claim 19, Yu fails to further explicitly describe:
reducing a dynamic spread of MCS values to a subset of the MCS values, wherein the MCS value is selected from the subset of MCS values.
Lee also describes adapting MCS for wireless transmission (title), further describing:
reducing a dynamic spread of MCS values to a subset of the MCS values, wherein the MCS value is selected from the subset of MCS values (fig. 1 S102 & para. 51, narrowing (reducing dynamic spread of) MCS values by selecting MCS level (value) to select from MCS subset).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the MCS value selection in Yu be selected from a reduced spread of MCS subset as in Lee.
The motivation for combining the teachings is that this reduces the complexity of the wireless system performing high speed data (Lee para. 16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 17 above, and further in view of Tsang (US 2018/0262240).
Regarding claim 20, Yu fails to further explicitly describe:
determining whether the PER increased due to link margin issues or collision issues, wherein the MCS value is selected further based on whether the PER increased due to link margin issues or collision issues.
Tsang also describe rate optimizer for rate optimization (fig. 4 # 410), further describing:
determining whether the PER increased due to link margin issues or collision issues, wherein the MCS value is selected further based on whether the PER increased due to link margin issues or collision issues (para. 61, factors such as collision.. may result in: high packet error rate, yielding the use of particular modulation and coding scheme proportional to highest throughput, para. 71).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to specify that the PER increase in Yu be due to collision issues which affects selection of MCS as in Tsang.
The motivation for combining the teachings is that this ultimately improves the performance of wireless communication with other electronic devices (Tsang para. 4).

Allowable Subject Matter
Claims 8-16 allowed.
Regarding independent claim 8, the prior art fails to further explicitly describe:
a method for rate adaptation using latency optimizations, comprising: 
determining that a packet to transmit is latency sensitive; 
selecting a number of spatial streams (NSS) in response to the determination that the packet to transmit is latency sensitive; 
determining whether a cause of a packet error rate (PER) was due to congestion and/or a collision in a medium or due to a link margin issue; and 
transmitting the packet based on the selected NSS and based on the cause of the PER.
The closest prior art found, [common assignee] Elsherif (US 2018/0337713) describing wireless rate adaption transmission by using packet error rate (PER) and MU-SINR for better selection of rate components including NSS (abstract), Furrer (US 2008/0175189) describing determination of a transmit scheme using NSS and collecting PER for modifying the transmit scheme (claim 20) and Wong (US 2016/0183186) describing device selecting a higher number of spatial streams to allow data to be transferred quickly (fig. 4a & abstract), in combination, fail to suggest the above features as a whole obvious.  (PCT X reference US 2014/0269655 also does not address many of the independent claim’s underscored limitations).  Note: Number of spatial streams (NSS) is a known term. 

Claims 18 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 18, the prior art fails to further explicitly describe:
determining a congestion level of a medium, wherein the MCS value is increased to a predetermined value based on the increased PER and the determined congestion level.
	The closest prior art, Ma (US 2017/0303159) describing reception of congestion level & adapting 1+ parameters including MCS (para. 83), and Wang (US 10,009,781) describing measuring congestion level + selecting parameters of PER and MCS (col. 5, lines 1-15), in combination with Yu, fail to render the above features altogether obvious.
Regarding claim 21, the prior art fails to further explicitly describe:
wherein the MCS value is selected to be less than the most significant MCS value of a subset of MCS values in response to the determining that the PER increased due to link margin issues.
Regarding claim 22, the prior art fails to further explicitly describe:
wherein the MCS value is selected to be greater than the least significant MCS value of a subset of MCS values in response to the determining that the PER increased due to collision issues.
	For both claims 21 & 22, the closest prior art found, Calin (US 2015/0163784) describing method of selecting as the first MCS a MCS of a subset of the set of MCSs for mapping the bundled packet to a smallest possible amount of physical OFDMA resources (para. 75), in combination with Yu and Lee, fail to render the above additional features as a whole obvious.
Regarding claim 23, the prior art fails to further explicitly describe:
transmitting an aggregated media access control (MAC) protocol data unit (A-MPDU), wherein the determining whether the PER increased due to link margin issues or collision issues is based on a response to the A-MPDU.
	The closest prior art found, Chen (US 2015/0249936) describing A-MPDU transmission for link adaptation which is based on measured PER with UEs implementing collision avoidance, in combination with Yu and Lee, fail to render the above additional features as a whole obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Gopalakrishnan (US 2005/0013303) describing MCS determination to reduce PER (fig. 2 S205 & abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469